Collazo v New York City Dept. of Educ. (2015 NY Slip Op 01775)





Collazo v New York City Dept. of Educ.


2015 NY Slip Op 01775


Decided on March 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2013-06671
 (Index No. 16995/08)

[*1]Jessica Collazo, appellant, 
vNew York City Department of Education, et al., respondents.


Trolman, Glaser & Lichtman, P.C., New York, N.Y. (Michael T. Altman of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Pamela Seider Dolgow, Margaret G. King, and Christine Limbach of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Landicino, J.), dated April 4, 2013, which granted the defendants' motion for leave to amend their response to the plaintiff's notice to admit and for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The Supreme Court properly granted that branch of the defendants' motion which was for leave to amend their response to the plaintiff's notice to admit (see CPLR 3123[b]; Riner v Texaco, Inc., 222 AD2d 571). The Supreme Court also properly granted that branch of the defendants' motion which was for summary judgment dismissing the complaint. The defendants established their prima face entitlement to judgment as a matter of law by submitting evidence demonstrating that the defendant City of New York, which owned the property abutting the sidewalk where the plaintiff fell, had no prior written notice of the alleged defect in the sidewalk, and that the defendant New York City Department of Education did not own the property which abutted the sidewalk (see Administrative Code of City of NY §§ 7-201[c]; 7-210 [b], [d]; Castro v City of New York, 101 AD3d 573; Sondervan v City of New York, 84 AD3d 625). In opposition, the plaintiff failed to raise a triable issue of fact.
The plaintiff's remaining contentions are without merit.
SKELOS, J.P., LEVENTHAL, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court